Citation Nr: 1442709	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-23 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for vision loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In August 2013, the Veteran and his spouse testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  At this time, the Veteran withdrew the issue of entitlement to service connection for loss of balance.  A hearing transcript is associated with the electronic claims file.  It is noted there is a VA electronic claims file in addition to the paper claims file in this case and that the documents contained therein are either duplicative or irrelevant to the matters on appeal, except as to the hearing transcript.

The issues of entitlement to service connection for PTSD and vision loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic back disability is not shown in service, arthritis is not shown within the initial post separation year, and the back disorder shown during the appeal period is not etiologically related to service.

CONCLUSIONS OF LAW

 The criteria for service connection for back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA met its duty to notify.  VA sent to the Veteran a VCAA letter dated in September 2008, prior to the adverse decision.

VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records along with all other relevant medical records identified by the Veteran.  These records have been associated with the record.  VA has not afforded the Veteran a VA medical examination in response to the back claim.  The Board finds that a VA examination is not required as there is no indication in either the lay or medical evidence that any current disorder of the back is etiologically related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low). While the threshold for requiring a VA examination is low, it is a threshold nonetheless.

VA further provided the Veteran a hearing on appeal.  Under 38 C.F.R. § 3.103(c)(2), a VLJ who conducts a hearing must fulfill two duties: First, the VLJ must fully explain the issues and, second, the VLJ must suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues on appeal and the testimony reflects an understanding of the issues on appeal.  The VLJ further indicated that the Veteran's case lacked essential information linking the claimed disorders to service, to include injury to the back.  See Transcript at 27.  Therefore, the Board concludes that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See also Bryant v. Shinseki, 23 Vet. App. 488 (2010)

Accordingly, the Board will address the merits of the claims.

II.  Claims for Service Connection

The Veteran seeks service connection for back disability.  VA received a disability compensation application from the Veteran in September 2008.  The Veteran testified in August 2013 that he sustained a back injury when he fell off a tank turret onto the deck of the tank and then fell from the tank onto the ground.  He further testified that he injured his back another time when he fell onto his back while moving a tank transmission.  He noted that, in addition to these injuries, he had to lift heavy equipment as part of his mechanic's job.  He denied sick call visits for the back, but indicated that he had continuous symptoms since the in-service incidents.  The Veteran testified that he had not received medical care prior to 2008 for his back disorder because he lacked medical insurance.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed back problem is a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno at 470 (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness").

Depending on the facts of the case, a non-expert diagnosis may be competent evidence.  In this regard, the U.S. Court of Appeals for the Federal Circuit has provided guidance, stating has follows:  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for back disability.  A chronic back disability is not shown in service and arthritis is not shown within the initial post separation year.  Moreover, although a back disorder is currently shown by the medical and lay evidence, there is no competent evidence etiologically linking any current back disorder to service, to include any of the injuries reported by the Veteran or his lifting of heavy equipment in service.

Service treatment records reflect no back complaints or findings for abnormal back pathology.  Report of service separation examination dated in April 1972 reflects normal clinical evaluation of the spine and the Veteran denied recurrent back pain on the history part of that examination.  The Veteran subsequently he entered National Guard.  There are no documented complaints of back disorder until a private MRI dated in April 2008 showing moderate rotoscoliosis, L5-S1 advanced narrowing, L4-5 mild central spinal stenosis, and other abnormal findings.  VA treatment records dated in December 2008 reflect that the Veteran presented for an initial visit to establish care through VA.  VA treatment records dated since December 2008 reflect complaints of back pain and treatment for back disorder.  Report of VA general examination dated in October 2011 reflects a history of initial back injury in service and then a second injury in service, with progressively worsening symptoms over the years.  The Veteran reported past treatment with herbs.  The Veteran was diagnosed with degenerative joint disease of the spine.  It was noted that the Veteran's usual occupation was construction.

The lay and medical evidence of record establishes the existence of a current disability of the back.  However, there is no competent evidence linking any currently shown disorder to service, to include the back injuries in service.

Although not documented in the service treatment records, lay evidence from the Veteran and a service buddy establish that the Veteran sustained back injuries in service.  However, the symptoms arising from these injuries appears to have been acute and transitory in view of the Veteran's denial of recurrent back pain on service separation examination in April 1972 coupled with the normal clinical evaluation at that time and the more than 30 years intervening service and the first documented complaints or findings for abnormal back pathology.

The Board accepts that the Veteran is competent to report his symptoms, the onset of those symptoms, and treatment.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   However, in this case, the Veteran is not competent to diagnose himself as having a chronic back disability in service or now that is etiologically related to service as degenerative joint disease and the other abnormal spine findings shown during this appeal are not susceptible to lay observation, unlike a broken leg.  Degenerative joint disease is not susceptible to lay observation and, although degenerative joint disease may cause pain, not all pain is the caused by degenerative joint disease.  Therefore, it cannot be said that because the Veteran is competent to report the presence of pain he is competent to diagnose the presence of degenerative joint disease.  It noted that the Veteran lacks the requisite medical expertise to provide a medical opinion on the etiology of any current disorder of the back.  Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion, as is the case here.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  Because of the relative complexity of the particular question involved here and the inability to rendered an nexus opinion based on personal observation, the Board finds that a non-expert medical opinion has no probative value in this matter.

The Board has considered the Veteran's report of continuity of symptoms dating from his injury or injuries in service.  Again, while he is competent to report continuity of symptoms, the Board finds that he is not credible in view of his denial of recurrent back pain on service separation examination coupled with the normal clinical evaluation.  Also, the Board notes that arthritis is not shown within the initial post separation year, and his diagnosis for degenerative joint disease has not been attributed by competent evidence to his injury in service.

The Board assigns greater probative value to the service separation examination that shows normal clinical evaluation of the spine and the Veteran's denial of any history of recurrent back pain, coupled with the many years intervening service and the first documented findings for abnormal back pathology.  The Board finds that this evidence is more probative than the Veteran's unsubstantiated medical opinion.  Service treatment records are highly probative, as they reflect the Veteran physical health during his active duty and near in time to his separation.  The Veteran was advised at his personal hearing before the undersigned that he should provide medical evidence or information showing a nexus between his current disorder and service, but such evidence has not been provided in this matter.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve. 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Accordingly, the claim is denied.


ORDER

Service connection for a back disability is denied.



REMAND

Vision Disorder

The Veteran testified that he had vision loss due to eye injury from a grenade explosion in service.  He noted that he was blinded for several hours following a grenade explosion in service and seen by a field medic.  The Veteran stated that he was returned to duty after he was "completely able to see."  He reported subsequent vision problems to include blind spots and discomfort with bright lights.  He denied sick call visits.  He reported that doctors had mentioned to him that his vision problems were "very possible" and "more likely due to" the grenade explosion.

VA treatment records dated since 2008 reflect a history of long-standing unequal pupils, the right eye stays dilated.  It was noted in December 2008 that the Veteran had had an MRI of the head done 15 years earlier at "Presbyterian."

Because the VA has accepted the history of a grenade explosion incident during the Veteran's National Guard service in 1973, and because the Veteran is competent to report his vision symptoms since this event, the Board believes that a VA examination is warranted to ascertain whether there is any vision disorder etiologically related to the history of temporary blindness due to a grenade explosion during active duty in the National Guard based on review of the documented medical record and in-person clinical evaluation of the Veteran.  See McLendon, supra.

PTSD

The Board finds that a VA examination is necessary to decide the claim of service connection for PTSD.  The record includes a private examination report showing a diagnosis for PTSD related to service.  However, it is not clear whether the Veteran has a stressor sufficient to support a diagnosis of PTSD as defined by the DSM-IV criteria and 38 C.F.R. § 4.125.

The Veteran contends that he has PTSD due to one or more incidents that occurred during his period of non-combat service.  These incidents are: (1) Having his orders to Vietnam lost and being posted to Germany instead; (2) Having his appendix burst and hospitalization; (3) Having to clear out materials from a burning building and exposure to fumes; (4) Having had to stand guard duty at an isolated dump where he could have been attacked by robbers trying to steal the junked vehicles; (5) Having injured his ears and eyes when a hand grenade exploded near to him; and (6) Having been called up for riot control for the Republican Convention.

The record shows that the claimed incidents may not the type of events researchable.  However, VA has conceded hearing loss arising from a grenade explosion incident in service and, thus, this event is essentially verified.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for psychiatric disorder and vision problems since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  The AOJ request from the Veteran specific details regarding the claimed stressor incidents to include dates, places, and units.  If appropriate, the AOJ should then take the steps necessary to attempt to corroborate any specific stressor(s) identified by the Veteran.

3.  The AOJ should schedule the Veteran for a VA examination with a psychiatrist or psychologist.  The claims folder and any pertinent evidence included in a VA electronic file that it not included in the paper claims file must be provided to and reviewed by the examiner.

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD, to include whether the alleged stressors are sufficient to support a diagnosis of PTSD as defined by the DSM-IV criteria.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and any identified in-service stressor to include (a) whether the Veteran's identified stressors are adequate to support a diagnosis of PTSD; and (b) whether his symptoms are related to any identified stressor.  A complete rationale must be provided for all opinions expressed.

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder to include PTSD is related to his period of active military service.  Detailed reasons for the examiner's conclusions should be set forth.

4.  The Veteran should be scheduled for a VA eye examination to ascertain whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has any current vision loss disorder etiologically related to service, to include a grenade explosion in service that he reports caused temporary blindness.  The claims folder and any pertinent evidence included in a VA electronic file that it not included in the paper claims file must be provided to and reviewed by the examiner as part of the examination.  A complete rationale for all opinions is required.  

5.  The AOJ must ensure that the examination reports and opinions comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  Thereafter, if necessary, the case should be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


